[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
When the court revoked the reference on July 28, 1999 it was unaware that an Amended Memorandum of Decision had been filed on July 9, 1999. Indeed, the Memorandum was not on file. The court notes that the deadline for such revision was May 15, 1999 but that date could not be met because the ATR requested additional proposed findings. The court further notes that no pleading has been filed under P. B. § 19-12, § 19-13 or § 19-14. Thus, the Amended Report is ripe for review. The court believes that the ATR has now complied with the order of this court. The amended report is therefore accepted and judgment may enter thereon.
BY THE COURT,
Mottolese, Judge